Title: Enclosure: Memorial of William A. Barron, 10 April 1804
From: Barron, William A.
To: 


            
              West Point, April 10. 1804.
            
             Wm. A. Barron begs leave Respectfully to represent, 
             That, in Capacity of Captain in the Corps of Engineers, in the service of The United States, he has, from the twelfth day of June, Eighteen Hundred and Three, to this date, commanded the said Corps; and, has superintended, and, instructed, the Military Academy, during this interval, at West Point:
             That, the necessary extra Expenses of his Command have been, he presumes, at least, as great as those of any Command in the Army exercised by an Officer of equal grade; and, his Duties, at least, as arduous: 
             That, he has not received any extra Emoluments, which by Law are attached to a Command: 
             That, he humbly conceives, that, all the reasons of extra allowances to Commands do, most rationally, apply to the description of Command which he has Sustained: 
             Wherefore, 
             He, respectfully, solicits The President to order him such an allowance of extra rations and fuel, during his exercise of the Command as aforesaid, as The President may deem to be just and proper. 
            
              Wm. A. Barron,
              Captain of Engineers.
            
          